Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 1 of 18 PageID #: 164




                         Exhibit 5
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 2 of 18 PageID #: 165
                                                                          111111111111111111111111111Ms11111111211!11111111111111111111111111111
(12)   United States Patent                                                               (10) Patent No.:     US 9,852,741 B2
       Salami et al.                                                                      (45) Date of Patent:     Dec. 26, 2017

(54) METHODS, ENCODER AND DECODER FOR                                               (56)                                References Cited
      LINEAR PREDICTIVE ENCODING AND
      DECODING OF SOUND SIGNALS UPON                                                                            U.S. PATENT DOCUMENTS
      TRANSITION BETWEEN FRAMES HAVING
                                                                                                 7,529,660 B2             5/2009 Bessette et al.
      DIFFERENT SAMPLING RATES                                                                   8,315,863 B2            11/2012 Oshildri
                                                                                                                            (Continued)
(71) Applicant: VOICEAGE CORPORATION, Town
                 of Mount Royal (CA)                                                                      FOREIGN PATENT DOCUMENTS
(72) Inventors: Redwan Salami, Saint-Laurent (CA);                                  WO                      2008/049221             5/2009
                 Vaclav Eksler, Sherbrooke (CA)
                                                                                                                      OTHER PUBLICATIONS
(73) Assignee: VOICEAGE CORPORATION, Town
                of Mount Royal, Quebec (CA)                                         Bessette et al., "The Adaptive Multirate Wideband Speech Codec
                                                                                    (AMR-WB)", IEEE Transactions on Speech and Audio Processing,
 *     Notice:       Subject to any disclaimer, the term of this                    vol. 10, No. 8, Nov. 2002, pp. 620-636.
                     patent is extended or adjusted under 35
                                                                                                                            (Continued)
                     U.S.C. 154(b) by 89 days.

(21)   Appl. No.: 14/677,672                                                       Primary Examiner — Marivelisse Santiago Cordero
(22)   Filed:        Apr. 2, 2015
                                                                                   Assistant Examiner — Keara Harris
                                                                                   (74) Attorney, Agent, or Firm — Fay, Kaplun & Marcin,
(65)                   Prior Publication Data                                       LLP

       US 2015/0302861 Al           Oct. 22, 2015
                                                                                    (57)                                  ABSTRACT
                 Related U.S. Application Data
                                                                                    Methods, an encoder and a decoder are configured for
(60) Provisional application No. 61/980,865, filed on Apr.
                                                                                    transition between frames with different internal sampling
       17, 2014.
                                                                                    rates. Linear predictive (LP) filter parameters are converted
                                                                                    from a sampling rate 51 to a sampling rate S2. A power
(51)   Int. Cl.
       GlOL 19/06                (2013.01)                                          spectrum of a LP synthesis filter is computed, at the sam-
                                                                                    pling rate 51, using the LP filter parameters. The power
       GlOL 19/16                (2013.01)
                                                                                    spectrum of the LP synthesis filter is modified to convert it
                           (Continued)
                                                                                    from the sampling rate 51 to the sampling rate S2. The
(52)   U.S. Cl.                                                                     modified power spectrum of the LP synthesis filter is inverse
       CPC           GlOL 19/167 (2013.01); GlOL 19/06                              transformed to determine autocorrelations of the LP synthe-
                 (2013.01); GlOL 19/12 (2013.01); GlOL                              sis filter at the sampling rate S2. The autocorrelations are
                19/173 (2013.01); GlOL 19/26 (2013.01);                             used to compute the LP filter parameters at the sampling rate
                                     GlOL 19/24 (2013.01)                           S2.
(58) Field of Classification Search
      None
      See application file for complete search history.                                                         26 Claims, 5 Drawing Sheets




                                                                    E  P FILTER AT RATE
                                                                                            10




                                                                     COMPUTE K.SAMPLE
                                                                      POWER SPECTRUM      ' 1.320




                                               TRUNCATE SPECTRUM                                    EXTEND PECTRUM
                                                                                            350-,     UP 70 (52/511
                                                 DOWN TO K{S2/51)
                                                    SAM LES                                             SAM LES




                                                                       INVERSE POWER6     30
                                                                    SPECTRUM TO COMPUTEi-
                                                                     AUTOCORRE1ATIONS



                                                                    COMPUTE LP FILTERAT /370
                                                                       RATE S2 FROM
                                                                     AUTOCORRELATIONS
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 3 of 18 PageID #: 166


                                                       US 9,852,741 B2
                                                                Page 2


(51)   Int. Cl.
       GlOL 19/24               (2013.01)
       GlOL 19/12               (2013.01)
       GlOL 19/26               (2013.01)

(56)                  References Cited

               U.S. PATENT DOCUMENTS

     8,401,843 B2       3/2013 Eksler et al.
     8,589,151 B2      11/2013 Chamberlain
 2006/0280271 Al *     12/2006 Oshikiri             G1OL 21/038
                                                        375/355
 2012/0095758 Al*       4/2012 Gibbs                G1OL 21/038
                                                        704/219
 2013/0151262 Al*       6/2013 Lohwasser             G1OL 19/16
                                                        704/500
 2013/0332153 Al*      12/2013 Markovic             G1OL 19/012
                                                        704/219


                  OTHER PUBLICATIONS
3GPP   Technical Specification 26.190, 3'd Generation Partnership
Project; Technical Specification Group Services and System
Aspectd; Speech codec speech processing functions; Adaptive
Multi-Rate-Wideband (AMR-WB) speech codec; Transcoding
functions (Release 6), Global System for Mobile Communications
(GSM), Jul. 2005, 53 sheets.
ITU-T Recommendation G.729, Series G: Transmisstion Systems
and Media, Digital Systems and Networks, Digital terminal equip-
ments—Coding of analogue signals by methods other than PCM,
Coding of Speech at 8 kbit/s using conjugate-structure algebraic-
code-excited linear prediction (CS-ACELP), Jan. 2007, 146 sheets.

* cited by examiner
            Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 4 of 18 PageID #: 167




                                                                                                       lu alud °S 11
                                                                                 100

                                                                                              101
                 104                    106                     108
                                                                                                       eiT
                            105                   107                      111
                ND                    SOUND                  CHANNEL
             CONVERTER               ENCODER                 ENCODER


                                                                                       COMMUNICATION




                                                                                                       S Jo 1 WIN
                 115                    110                     109                       CHANNEL
116                                     II
      114                    113                       112
                DIA                   SOUND                  CHANNEL
             CONVERTER               DECODER                 DECODER



                                              FIG. 1




                                                                                                       Zll IrLtS8 `6Sfl
  Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 5 of 18 PageID #: 168




                                                                                                              lu alud °S 11
                                          sw(n)                              ADAPTIVE CODEBOOK
                           W(z)                                                 CONTRIBUTION
                                                                              218 t          226
SOUND SIGNAL                                                                                            222
                                                               236                     v(n)
          234                        ZERO INPUT
                      H(              RESPONSE
                                                                          PAST EXCITATION                     eiT
                                                                              SIGNAL
       ADAPTIVE CODEBOOK CONTRIBUTION
   242 it                                                                     FIXED CODEBOOK
                             y1(n)     240                     254
         T      vn                                                             CONTRIBUTION 228
                      H(z)          gP
PAST EXCITATION                          250




                                                                                                              S Jo Z WIN
    SIGNAL
                                                                      220                             224
          FIXED CODEBACK CONTRIBUTION                                I.




                                             248               256 SOUND SIGNAL
                                  Yin)                                                        1
                           H(z)
244                                                                                          A(z)
                                                  252
                                                                              230               216




                                                                                                              Zll IrLtS8 `6Sfl
                                                  MIN{IERROR(4 2}

                                                        232
                106                                                             110
                                                  FIG. 2
               Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 6 of 18 PageID #: 169




                                                                                               lu alud °S 11
                                              FO                             F1




SF1 = 0.75 FO + 0.25 F1
SF2 = 0.5 FO + 0.5 Fl
SF3 = 0.25 FO + 0.75 Fl
SF4 = F1




                                                                                               S Jo£ Pails
                                                       SF1    SF2      SF3   SF4



                                 PAST FRAME                  PRESENT FRAME




                                                                                               Zll IrLtS8 `6Sfl
                                                   FIG. 3
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 7 of 18 PageID #: 170


U.S. Patent                Dec. 26, 2017         Sheet 4 of 5            US 9,852,741 B2




                                                                        300



                                    C LP FILTER AT RATE
                                              S1           0




                                     COMPUTE K-SAMPLE
                                      POWER SPECTRUM       320




      TRUNCATE SPECTRUM                                          EXTEND SPECTRUM
                              340
        DOWN TO K(52151)                                           UP TO K(S2IS1)
           SAMPLES                                                   SAMPLES




                                        INVERSE POWER      360
                                    SPECTRUM TO COMPUTE
                                      AUTOCORRELATIONS



                                    COMPUTE LP FILTER AT   370
                                       RATE S2 FROM
                                     AUTOCORRELATIONS

                                           FIG. 4
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 8 of 18 PageID #: 171




                                                                                lu alud °S 11
                                                                   400




                                                                                 LI OZ`9Z*aaa
                                            _,..--406
                                PROCESSOR
          402                                            404
           \                                              \
                                                        ENCODED
       AUDIO INPUT
                                                         OUTPUT




                                                                                 S Jo SW IN
        ENCODED                                           AUDIO
          INPUT                                          OUTPUT

           \                                               /
           403                                            405
                                 MEMORY      '-408
                                            --




                                                                                Zll IrLtS8 `6Sfl
                               FIG. 5
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 9 of 18 PageID #: 172


                                                    US 9,852,741 B2
                              1                                                                      2
    METHODS, ENCODER AND DECODER FOR                                  appropriate codevector from the innovative codebook
     LINEAR PREDICTIVE ENCODING AND                                   through time-varying filters modeling the spectral charac-
     DECODING OF SOUND SIGNALS UPON                                   teristics of the speech signal. These filters comprise a pitch
    TRANSITION BETWEEN FRAMES HAVING                                  synthesis filter (usually implemented as an adaptive code-
        DIFFERENT SAMPLING RATES                                 5    book containing the past excitation signal) and an LP
                                                                      synthesis filter. At the encoder end, the synthesis output is
                    PRIORITY CLAIM                                    computed for all, or a subset, of the codevectors from the
                                                                      innovative codebook (codebook search). The retained inno-
  This application claims the benefit of U.S. Provisional             vative codevector is the one producing the synthesis output
Patent Application Ser. No. 61/980,865 filed on Apr. 17,         10   closest to the original speech signal according to a percep-
2014; the specification of which is expressly incorporated            tually weighted distortion measure. This perceptual weight-
herein, in its entirety, by reference.                                ing is performed using a so-called perceptual weighting
                                                                      filter, which is usually derived from the LP synthesis filter.
                   TECHNICAL FIELD                                       In LP-based coders such as CELP, an LP filter is com-
                                                                 15   puted then quantized and transmitted once per frame. How-
  The present disclosure relates to the field of sound coding.        ever, in order to insure smooth evolution of the LP synthesis
More specifically, the present disclosure relates to methods,         filter, the filter parameters are interpolated in each subframe,
an encoder and a decoder for linear predictive encoding and           based on the LP parameters from the past frame. The LP
decoding of sound signals upon transition between frames              filter parameters are not suitable for quantization due to filter
having different sampling rates.                                 20   stability issues. Another LP representation more efficient for
                                                                      quantization and interpolation is usually used. A commonly
                      BACKGROUND                                      used LP parameter representation is the Line Spectral Fre-
                                                                      quency (LSF) domain.
   The demand for efficient digital wideband speech/audio                In wideband coding the sound signal is sampled at 16000
encoding techniques with a good subjective quality/bit rate 25        samples per second and the encoded bandwidth extended up
trade-off is increasing for numerous applications such as             to 7 kHz. However, at low bit rate wideband coding (below
audio/video teleconferencing, multimedia, and wireless                16 kbit/s) it is usually more efficient to down-sample the
applications, as well as Internet and packet network appli-           input signal to a slightly lower rate, and apply the CELP
cations. Until recently, telephone bandwidths in the range of         model to a lower bandwidth, then use bandwidth extension
200-3400 Hz were mainly used in speech coding applica- 30             at the decoder to generate the signal up to 7 kHz. This is due
tions. However, there is an increasing demand for wideband            to the fact that CELP models lower frequencies with high
speech applications in order to increase the intelligibility and      energy better than higher frequency. So it is more efficient to
naturalness of the speech signals. A bandwidth in the range           focus the model on the lower bandwidth at low bit rates. The
50-7000 Hz was found sufficient for delivering a face-to-             AMR-WB Standard (Reference [1] of which the full content
face speech quality. For audio signals, this range gives an 35        is hereby incorporated by reference) is such a coding
acceptable audio quality, but is still lower than the CD              example, where the input signal is down-sampled to 12800
(Compact Disk) quality which operates in the range                    samples per second, and the CELP encodes the signal up to
20-20000 Hz.                                                          6.4 kHz. At the decoder bandwidth extension is used to
   A speech encoder converts a speech signal into a digital           generate a signal from 6.4 to 7 kHz. However, at bit rates
bit stream that is transmitted over a communication channel 40        higher than 16 kbit/s it is more efficient to use CELP to
(or stored in a storage medium). The speech signal is                 encode the signal up to 7 kHz, since there are enough bits to
digitized (sampled and quantized with usually 16-bits per             represent the entire bandwidth.
sample) and the speech encoder has the role of representing              Most recent coders are multi-rate coders covering a wide
these digital samples with a smaller number of bits while             range of bit rates to enable flexibility in different application
maintaining a good subjective speech quality. The speech 45           scenarios. Again the AMR-WB Standard is such an example,
decoder or synthesizer operates on the transmitted or stored          where the encoder operates at bit rates from 6.6 to 23.85
bit stream and converts it back to a sound signal.                    kbit/s. In multi-rate coders the codec should be able to
   One of the best available techniques capable of achieving          switch between different bit rates on a frame basis without
a good subjective quality/bit rate trade-off is the so-called         introducing switching artefacts. In AMR-WB this is easily
CELP (Code Excited Linear Prediction) technique. Accord- so           achieved since all the bit rates use CELP at 12.8 kHz internal
ing to this technique, the sampled speech signal is processed         sampling. However, in a recent coder using 12.8 kHz
in successive blocks of L samples usually called frames               sampling at bit rates below 16 kbit/s and 16 kHz sampling
where L is some predetermined number (corresponding to                at bit rates higher than 16 kbits/s, the issues related to
10-30 ms of speech). In CELP, an LP (Linear Prediction)               switching the bit rate between frames using different sam-
synthesis filter is computed and transmitted every frame. 55          pling rates need to be addressed. The main issues are related
The L-sample frame is further divided into smaller blocks             to the LP filter transition, and the memory of the synthesis
called subframes of N samples, where L—kN and k is the                filter and adaptive codebook.
number of subframes in a frame (N usually corresponds to                 Therefore there remains a need for an efficient technique
4-10 ms of speech). An excitation signal is determined in             for switching LP-based codecs between two bit rates with
each subframe, which usually comprises two components: 60             different internal sampling rates.
one from the past excitation (also called pitch contribution
or adaptive codebook) and the other from an innovative                                    SUMMARY
codebook (also called fixed codebook). This excitation sig-
nal is transmitted and used at the decoder as the input of the       According to the present disclosure, there is provided a
LP synthesis filter in order to obtain the synthesized speech. 65 method implemented in a sound signal encoder for convert-
   To synthesize speech according to the CELP technique,          ing linear predictive (LP) filter parameters from a sound
each block of N samples is synthesized by filtering an            signal sampling rate Si to a sound signal sampling rate S2.
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 10 of 18 PageID #: 173


                                                      US 9,852,741 B2
                               3                                                                    4
 A power spectrum of a LP synthesis filter is computed, at the            FIG. 2 is a schematic block diagram illustrating the
 sampling rate Si, using the LP filter parameters. The power           structure of a CELP-based encoder and decoder, part of the
 spectrum of the LP synthesis filter is modified to convert it         sound communication system of FIG. 1;
 from the sampling rate Si to the sampling rate S2. The                   FIG. 3 illustrates an example of framing and interpolation
 modified power spectrum of the LP synthesis filter is inverse     5 of LP parameters;

 transformed to determine autocorrelations of the LP synthe-              FIG. 4 is a block diagram illustrating an embodiment for
 sis filter at the sampling rate S2. The autocorrelations are          converting the LP filter parameters between two different
 used to compute the LP filter parameters at the sampling rate         sampling rates; and
 S2.                                                                      FIG. 5 is a simplified block diagram of an example
                                                                   10 configuration of hardware components forming the encoder
    According to the present disclosure, there is also provided
 a method implemented in a sound signal decoder for con-               and/or decoder of FIGS. 1 and 2.
 verting received linear predictive (LP) filter parameters from
                                                                                      DETAILED DESCRIPTION
 a sound signal sampling rate Si to a sound signal sampling
 rate S2. A power spectrum of a LP synthesis filter is          The non-restrictive illustrative embodiment of the present
                                                                   15
 computed, at the sampling rate Si, using the received LP   disclosure is concerned with a method and a device for
 filter parameters. The power spectrum of the LP synthesis  efficient switching, in an LP-based codec, between frames
 filter is modified to convert it from the sampling rate Si to
                                                            using different internal sampling rates. The switching
 the sampling rate S2. The modified power spectrum of the   method and device can be used with any sound signals,
 LP synthesis filter is inverse transformed to determine 20 including speech and audio signals. The switching between
 autocorrelations of the LP synthesis filter at the sampling 16 kHz and 12.8 kHz internal sampling rates is given by way
 rate S2. The autocorrelations are used to compute the LP   of example, however, the switching method and device can
 filter parameters at the sampling rate S2.                 also be applied to other sampling rates.
    According to the present disclosure, there is further pro-  FIG. 1 is a schematic block diagram of a sound commu-
 vided a device for use in a sound signal encoder for    25 nication system depicting an example of use of sound
 converting linear predictive (LP) filter parameters from a encoding and decoding. A sound communication system 100
 sound signal sampling rate Si to a sound signal sampling    supports transmission and reproduction of a sound signal
 rate S2. The device comprises a processor configured to:   across a communication channel 101. The communication
    compute, at the sampling rate Si, a power spectrum of a channel 101 may comprise, for example, a wire, optical or
                                                         30 fibre link Alternatively, the communication channel 101
       LP synthesis filter using the LP filter parameters,
                                                            may comprise at least in part a radio frequency link The
    modify the power spectrum of the LP synthesis filter to
                                                            radio frequency link often supports multiple, simultaneous
       convert it from the sampling rate Si to the sampling
                                                             speech communications requiring shared bandwidth
       rate S2,
                                                            resources such as may be found with cellular telephony.
    inverse transform the modified power spectrum of the LP
                                                         35 Although not shown, the communication channel 101 may
       synthesis filter to determine autocorrelations of the LP
                                                            be replaced by a storage device in a single device embodi-
       synthesis filter at the sampling rate S2, and        ment of the communication system 100 that records and
    use the autocorrelations to compute the LP filter param- stores the encoded sound signal for later playback.
       eters at the sampling rate S2.                           Still referring to FIG. 1, for example a microphone 102
    The present disclosure still further relates to a device for
                                                         40 produces an original analog sound signal 103 that is supplied
 use in a sound signal decoder for converting received linear
                                                            to an analog-to-digital (AID) converter 104 for converting it
 predictive (LP) filter parameters from a sound signal sam- into an original digital sound signal 105. The original digital
 pling rate Si to a sound signal sampling rate S2. The devicesound signal 105 may also be recorded and supplied from a
 comprises a processor configured to:                        storage device (not shown). A sound encoder 106 encodes
                                                         45 the original digital sound signal 105 thereby producing a set
    compute, at the sampling rate Si, a power spectrum of a
                                                            of encoding parameters 107 that are coded into a binary form
       LP synthesis filter using the received LP filter param-
       eters,                                               and delivered to an optional channel encoder 108. The
    modify the power spectrum of the LP synthesis filter to optional channel encoder 108, when present, adds redun-
       convert it from the sampling rate Si to the sampling dancy to the binary representation of the coding parameters
       rate S2,                                          so before transmitting them over the communication channel
    inverse transform the modified power spectrum of the LP  101. On the receiver side, an optional channel decoder 109
                                                            utilizes the above mentioned redundant information in a
       synthesis filter to determine autocorrelations of the LP
       synthesis filter at the sampling rate S2, and        digital bit stream 111 to detect and correct channel errors that
    use the autocorrelations to compute the LP filter param-may have occurred during the transmission over the com-
       eters at the sampling rate S2.                    ss munication channel 101, producing received encoding
    The foregoing and other objects, advantages and featuresparameters 112. A sound decoder HO converts the received
 of the present disclosure will become more apparent upon   encoding parameters 112 for creating a synthesized digital
 reading of the following non-restrictive description of an  sound signal 113. The synthesized digital sound signal 113
 illustrative embodiment thereof, given by way of example   reconstructed in the sound decoder HO is converted to a
 only with reference to the accompanying drawings.       60 synthesized analog sound signal H4 in a digital-to-analog
                                                             (D/A) converter 115 and played back in a loudspeaker unit
       BRIEF DESCRIPTION OF THE DRAWINGS                     116. Alternatively, the synthesized digital sound signal 113
                                                            may also be supplied to and recorded in a storage device (not
   In the appended drawings:                                 shown).
   FIG. 1 is a schematic block diagram of a sound commu- 65     FIG. 2 is a schematic block diagram illustrating the
 nication system depicting an example of use of sound        structure of a CELP-based encoder and decoder, part of the
 encoding and decoding;                                      sound communication system of FIG. 1. As illustrated in
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 11 of 18 PageID #: 174


                                                      US 9,852,741 B2
                               5                                                                    6
 FIG. 2, a sound codec comprises two basic parts: the sound              An example of the perceptual weighting filter W(z) for
 encoder 106 and the sound decoder 110 both introduced in             WB (wideband, bandwidth of 50-7000 Hz) signals can be
 the foregoing description of FIG. 1. The encoder 106 is              found in Reference [1].
 supplied with the original digital sound signal 105, deter-             Since the memory of the LP synthesis filter 1/A(z) and the
 mines the encoding parameters 107, described herein below,         5 weighting filter W(z) is independent from the searched
 representing the original analog sound signal 103. These             codevectors, this memory can be subtracted from the origi-
 parameters 107 are encoded into the digital bit stream 111           nal digital sound signal 105 prior to the fixed codebook
 that is transmitted using a communication channel, for                search. Filtering of the candidate codevectors can then be
                                                                      done by means of a convolution with the impulse response
 example the communication channel 101 of FIG. 1, to the
                                                                   10 of the cascade of the filters 1/A(z) and W(z), represented by
 decoder 110. The sound decoder 110 reconstructs the syn-
                                                                      H(z) in FIG. 2.
 thesized digital sound signal 113 to be as similar as possible
                                                                         The digital bit stream 111 transmitted from the encoder
 to the original digital sound signal 105.
                                                                       106 to the decoder 110 contains typically the following
    Presently, the most widespread speech coding techniques           parameters 107: quantized parameters of the LP filter A(z),
 are based on Linear Prediction (LP), in particular CELP. In       15 indices of the adaptive codebook 242 and of the fixed
 LP-based coding, the synthesized digital sound signal 113 is         codebook 244, and the gains gp 240 and gc 248 of the
 produced by filtering an excitation 214 through a LP syn-            adaptive codebook 242 and of the fixed codebook 244.
 thesis filter 216 having a transfer function 1/A(z). In CELP,        Converting LP Filter Parameters When Switching at Frame
 the excitation 214 is typically composed of two parts: a             Boundaries with Different Sampling Rates
 first-stage, adaptive-codebook contribution 222 selected          20    In LP-based coding the LP filter A(z) is determined once
 from an adaptive codebook 218 and amplified by an adap-              per frame, and then interpolated for each subframe. FIG. 3
 tive-codebook gain gp 226 and a second-stage, fixed-code-            illustrates an example of framing and interpolation of LP
 book contribution 224 selected from a fixed codebook 220             parameters. In this example, a present frame is divided into
 and amplified by a fixed-codebook gain g c 228. Generally            four subframes SF1, SF2, SF3 and SF4, and the LP analysis
 speaking, the adaptive codebook contribution 222 models           25 window is centered at the last subframe SF4. Thus the LP
 the periodic part of the excitation and the fixed codebook           parameters resulting from LP analysis in the present frame,
 contribution 214 is added to model the evolution of the              Fl, are used as is in the last subframe, that is 5F4=F1. For
 sound signal.                                                        the first three subframes SF1, SF2 and SF3, the LP param-
    The sound signal is processed by frames of typically 20           eters are obtained by interpolating the parameters in the
 ms and the LP filter parameters are transmitted once per          30 present frame, Fl, and a previous frame, FO. That is:
 frame. In CELP, the frame is further divided in several
                                                                            SF1=0.75 F0+0.25 Fl;
 subframes to encode the excitation. The subframe length is
 typically 5 ms.
    CELP uses a principle called Analysis-by-Synthesis                      SF2=0.5 F0+0.5 Fl;
 where possible decoder outputs are tried (synthesized)            35
 already during the coding process at the encoder 106 and                   SF3=0.25 F0+0.75 Fl
 then compared to the original digital sound signal 105. The
 encoder 106 thus includes elements similar to those of the                 SF4=F1.
 decoder 110. These elements includes an adaptive codebook               Other interpolation examples may alternatively be used
 contribution 250 selected from an adaptive codebook 242           40
                                                                      depending on the LP analysis window shape, length and
 that supplies a past excitation signal v(n) convolved with the       position. In another embodiment, the coder switches
 impulse response of a weighted synthesis filter H(z) (see
                                                                      between 12.8 kHz and 16 kHz internal sampling rates, where
 238) (cascade of the LP synthesis filter 1/A(z) and the
                                                                      4 subframes per frame are used at 12.8 kHz and 5 subframes
 perceptual weighting filter W(z)), the result y 1 (n) of which       per frame are used at 16 kHz, and where the LP parameters
 is amplified by an adaptive-codebook gain g p 240. Also           45
                                                                      are also quantized in the middle of the present frame (Fm).
 included is a fixed codebook contribution 252 selected from          In this other embodiment, LP parameter interpolation for a
 a fixed codebook 244 that supplies an innovative codevector
                                                                      12.8 kHz frame is given by:
 ck(n) convolved with the impulse response of the weighted
 synthesis filter H(z) (see 246), the result y 2 (n) of which is            SF1=0.5 F0+0.5 Fm;
 amplified by a fixed codebook gain gc 248.                        50
    The encoder 106 also comprises a perceptual weighting                   SF2=Fm;
 filter W(z) 233 and a provider 234 of a zero-input response
 of the cascade (H(z)) of the LP synthesis filter 1/A(z) and the            SF3=0.5 Fm+0.5 Fl;
 perceptual weighting filter W(z). Subtractors 236, 254 and
 256 respectively subtract the zero-input response, the adap-      55
                                                                            SF4=F1.
 tive codebook contribution 250 and the fixed codebook
 contribution 252 from the original digital sound signal 105             For a 16 kHz sampling, the interpolation is given by:
 filtered by the perceptual weighting filter 233 to provide a
                                                                            SF1=0.55 F0+0.45 Fm;
 mean-squared error 232 between the original digital sound
 signal 105 and the synthesized digital sound signal 113.          60
                                                                            SF2=0.15 F0+0.85 Fm;
    The codebook search minimizes the mean-squared error
 232 between the original digital sound signal 105 and the
 synthesized digital sound signal 113 in a perceptually                     SF3=0.75 Fm+0.25 Fl;

 weighted domain, where discrete time index n=0, 1, . . . ,
 N-1, and N is the length of the subframe. The perceptual          65       SF4=0.35 Fm+0.65 Fl;
 weighting filter W(z) exploits the frequency masking effect
 and typically is derived from a LP filter A(z).                            SF5=F1
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 12 of 18 PageID #: 175


                                                              US 9,852,741 B2
                                   7                                                                                  8
   LP analysis results in computing the parameters of the LP             re-sample the past synthesis and perform complete LP
 synthesis filter using:                                                 analysis. The method, used at encoding and/or at decoding,
                                                                         comprises computing the power spectrum of the LP synthe-
                                                                         sis filter at rate Si; modifying the power spectrum to convert
                                             1                       5   it from rate Si to rate S2; converting the modified power
        A (z)        14        1 + z-1 + a2z-2 +   + an4Z-m              spectrum back to the time domain to obtain the filter
                1+   E    aZ
                                                                         autocorrelation at rate S2; and finally use the autocorrelation
                                                                         to compute LP filter parameters at rate S2.
    where a, i=1, . . . , M, are LP filter parameters and M is 10           In at least some embodiments, modifying the power
 the filter order.                                                       spectrum to convert it from rate Si to rate S2 comprises the
    The LP filter parameters are transformed to another                  following operations:
 domain for quantization and interpolation purposes. Other                  If Si is larger than S2, modifying the power spectrum
                                                                               comprises truncating the K-sample power spectrum
 LP parameter representations commonly used are reflection
                                                                               down to K(52/S1) samples, that is, removing K(S1—
 coefficients, log-area ratios, immitance spectrum pairs (used is
                                                                               S2)/S1 samples.
 in AMR-WB; Reference [1]), and line spectrum pairs, which
                                                                            On the other hand, if Si is smaller than S2, then modi-
 are also called line spectrum frequencies (LSF). In this
                                                                               fying the power spectrum comprises extending the
 illustrative embodiment, the line spectrum frequency repre-
                                                                               K-sample power spectrum up to K(52/S1) samples, that
 sentation is used. An example of a method that can be used
                                                                               is, adding K(52—S1)/S1 samples.
 to convert the LP parameters to LSF parameters and vice 2
                                                                            Computing the LP filter at rate S2 from the autocorrela-
 versa can be found in Reference [2]. The interpolation
                                                                         tions can be done using the Levinson-Durbin algorithm (see
 example in the previous paragraph is applied to the LSF
                                                                         Reference [1]). Once the LP filter is converted to rate S2, the
 parameters, which can be in the frequency domain in the
                                                                         LP filter parameters are transformed to the interpolation
 range between 0 and Fs/2 (where Fs is the sampling fre-
                                                                         domain, which is an LSF domain in this illustrative embodi-
 quency), or in the scaled frequency domain between 0 and 2 5
                                                                         ment.
 n, or in the cosine domain (cosine of scaled frequency).
                                                                            The procedure described above is summarized in FIG. 4,
    As described above, different internal sampling rates may
                                                                         which is a block diagram illustrating an embodiment for
 be used at different bit rates to improve quality in multi-rate
                                                                         converting the LP filter parameters between two different
 LP-based coding. In this illustrative embodiment, a multi-
                                                                         sampling rates.
 rate CELP wideband coder is used where an internal sam- 3
                                                                            Sequence 300 of operations shows that a simple method
 pling rate of 12.8 kHz is used at lower bit rates and an
                                                                         for the computation of the power spectrum of the LP
 internal sampling rate of 16 kHz at higher bit rates. At a 12.8
                                                                         synthesis filter 1/A(z) is to evaluate the frequency response
 kHz sampling rate, the LSFs cover the bandwidth from 0 to
                                                                         of the filter at K frequencies from 0 to 2n.
 6.4 kHz, while at a 16 kHz sampling rate they cover the
                                                                            The frequency response of the synthesis filter is given by
 range from 0 to 8 kHz. When switching the bit rate between 35
 two frames where the internal sampling rate is different,
 some issues are addressed to insure seamless switching.
                                                                                 1                   1                           1                       (2)
 These issues include the interpolation of LP filter parameters
                                                                                A (w) =
 and the memories of the synthesis filter and the adaptive                                 1+   E                 1   + Ea cos(wo + jEa        sin(wi)
                                                                                                                       i=1               i=1
 codebook, which are at different sampling rates.                40
    The present disclosure introduces a method for efficient
 interpolation of LP parameters between two frames at dif-                  and the power spectrum of the synthesis filter is calculated
 ferent internal sampling rates. By way of example, the                  as an energy of the frequency response of the synthesis filter,
 switching between 12.8 kHz and 16 kHz sampling rates is                 given by
 considered. The disclosed techniques are however not lim- 45
 ited to these particular sampling rates and may apply to other
 internal sampling rates.
    Let's assume that the encoder is switching from a frame
 Fl with internal sampling rate Si to a frame F2 with internal
                                                                               P(0)) =
                                                                                          IA(w)1 2
                                                                                                     —
                                                                                                              m
                                                                                                         Ii + E cos(wo)
                                                                                                            i=1
                                                                                                                             1
                                                                                                                             2   r   i
                                                                                                                      i + E ai sin(w )
                                                                                                                                 i=1
                                                                                                                                                         (3 )



 sampling rate S2. The LP parameters in the first frame are so
 denoted LSF1 s1 and the LP parameters at the second frame
 are denoted LSF2 s2 . In order to update the LP parameters in              Initially, the LP filter is at a rate equal to Si (operation
 each subframe of frame F2, the LP parameters LSF1 and                   310). A K-sample (i.e. discrete) power spectrum of the LP
 LSF2 are interpolated. In order to perform the interpolation,           synthesis filter is computed (operation 320) by sampling the
 the filters have to be set at the same sampling rate. This 55           frequency range from 0 to 2n. That is
 requires performing LP analysis of frame Fl at sampling rate
 S2. To avoid transmitting the LP filter twice at the two
                                                                                                                                                         (4)
 sampling rates in frame Fl, the LP analysis at sampling rate                  P(k) —
 S2 can be performed on the past synthesis signal which is
 available at both encoder and decoder. This approach 60
 involves re-sampling the past synthesis signal from rate Si
 to rate S2, and performing complete LP analysis, this                         k = 0,       , K —1
 operation being repeated at the decoder, which is usually
 computationally demanding.
    Alternative method and devices are disclosed herein for 65             Note that it is possible to reduce operational complexity
 converting LP synthesis filter parameters LSF1 from sam-                by computing P(k) only for k=0, . . . , K/2 since the power
 pling rate Si to sampling rate S2 without the need to                   spectrum from n to 2n is a mirror of that from 0 to n.
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 13 of 18 PageID #: 176


                                                                                 US 9,852,741 B2
                                            9                                                                                     10
    A test (operation 330) determines which of the following       length of the truncated power spectrum is K 2=100(12800/
 cases apply. In a first case, the sampling rate Si is larger than 16000)=80 samples. The power spectrum is computed for 41
 the sampling rate S2, and the power spectrum for frame Fl         samples using Equation (4), and then the autocorrelations
 is truncated (operation 340) such that the new number of          are computed using Equation (7) with K 2=80.
 samples is K(S2/S1).                                           5     In a second case, when the test (operation 330) determines
    In more details, when Si is larger than S2, the length of      that Si is smaller than S2, the length of the extended power
 the truncated power spectrum is K 2=K(S2/S1) samples.             spectrum is K 2=K(52/S1) samples (operation 350). After
 Since the power spectrum is truncated, it is computed from        computing the power spectrum from k=0, . . . , K/2, the
 k=0, . . . , K2/2. Since the power spectrum is symmetric
                                                                   power spectrum is extended to K 2/2. Since there is no
 around K2/2, then it is assumed that                           10
                                                                   original spectral content between K12 and K 2/2, extending
       P(K212+k)=P(K212-k), from k=1, . . . , K2/2-1               the power spectrum can be done by inserting a number of
    The Fourier Transform of the autocorrelations of a signal      samples up to K2/2 using very low sample values. A simple
 gives the power spectrum of that signal. Thus, applying           approach is to repeat the sample at K12 up to K 2/2. Since the
 inverse Fourier Transform to the truncated power spectrum 15 power spectrum is symmetric around K 2/2 then it is assumed
 results in the autocorrelations of the impulse response of the    that
 synthesis filter at sampling rate S2.
    The Inverse Discrete Fourier Transform (IDFT) of the                  P(K212+k)=P(K212-k), from k=1, . . . , K2/2-1
 truncated power spectrum is given by                                 In either cases, the inverse DFT is then computed as in
                                                                                                 20 Equation (6) to obtain the autocorrelations at sampling rate
                                                                                                     S2 (operation 360) and the Levinson-Durbin algorithm (see
                  1 K2-1                                                                   (5)       Reference [1]) is used to compute the LP filter parameters at
          R(i) = =2.     P(k)e-,2'uk11 2
                 K =o
                                                                                                     sampling rate S2 (operation 370). Then filter parameters are
                                                                                                    transformed to the LSF domain for interpolation with the
                                                                                                 25 LSFs of frame F2 in order to obtain LP parameters at each
    Since the filter order is M, then the IDFT may be                                                subframe.
 computed only for i=0, . . . , M. Further, since the power                                             Again, let's take the illustrative example where the coder
 spectrum is real and symmetric, then the IDFT of the power                                          is switching from a frame with an internal sampling rate
 spectrum is also real and symmetric. Given the symmetry of                                          S1=12.8 kHz to a frame with internal sampling rate S2=16
 the power spectrum, and that only M+1 correlations are                                          30 kHz, and let's assume that K=80. The length of the extended
 needed, the inverse transform of the power spectrum can be                                         power spectrum is K 2=80(16000/12800)=100 samples. The
 given as                                                                                           power spectrum is computed for 51 samples using Equation
                                                                                                     (4), and then the autocorrelations are computed using Equa-
                                                                                                    tion (7) with K2=100.
 R(i) =                                                                                    (6)
                                                                                                 35     Note that other methods can be used to compute the power
                                            K212-1                                                   spectrum of the LP synthesis filter or the inverse DFT of the
     11
          P(0) + (     P(K2 /2) + 2(-1)'              P(K2 /2 - k)cos(2k / K2)                      power spectrum without departing from the spirit of the
    K2
                                                k=                                                  present disclosure.
                                                                                                        Note that in this illustrative embodiment converting the
                                                                                                 40 LP filter parameters between different internal sampling
   That is
                                                                                                    rates is applied to the quantized LP parameters, in order to
                                                                                                     determine the interpolated synthesis filter parameters in each
                                                K212-1                                               subframe, and this is repeated at the decoder. It is noted that
                  1                                                                        (7)
          R(0) = — P(0) + P(K2 12)+ 2                     P(k)                                      the weighting filter uses unquantized LP filter parameters,
                 K2                              k=                                              45 but it was found sufficient to interpolate between the
                                                                                                    unquantized filter parameters in new frame F2 and sam-
 R(i) =
                                                                                                    pling-converted quantized LP parameters from past frame
                                            K2 12-
                  1
                 K2 P(0)- P(K 2 / 2) - 2


          for i = 1, 3, ... , M - 1
                                                k=
                                                         P(K2 /2 - k)cos(27rik / K2)
                                                                                       1             Fl in order to determine the parameters of the weighting
                                                                                                     filter in each subframe. This avoids the need to apply LP
                                                                                                 so filter sampling conversion on the unquantized LP filter
                                                                                                    parameters as well.
                                    K212-                                                            Other Considerations When Switching at Frame Boundaries
 R(i) =
           1
               P(0) + P(K2 12)+ 2


          for i = 2, 4, ... , M
                                      k=
                                            P(K2 / 2 - k)cos(27rik / K2)
                                                                             1                      with Different Sampling Rates
                                                                                                        Another issue to be considered when switching between
                                                                                                 55 frames with different internal sampling rates is the content of
                                                                                                    the adaptive codebook, which usually contains the past
                                                                                                     excitation signal. If the new frame has an internal sampling
    After the autocorrelations are computed at sampling rate                                        rate S2 and the previous frame has an internal sampling rate
 S2, the Levinson-Durbin algorithm (see Reference [1]) can                                           Si, then the content of the adaptive codebook is re-sampled
 be used to compute the parameters of the LP filter at                                           60 from rate Si to rate S2, and this is performed at both the
 sampling rate S2. Then, the LP filter parameters are trans-                                         encoder and the decoder.
 formed to the LSF domain for interpolation with the LSFs of                                            In order to reduce the complexity, in this disclosure, the
 frame F2 in order to obtain LP parameters at each subframe.                                        new frame F2 is forced to use a transient encoding mode
    In the illustrative example where the coder encodes a                                           which is independent of the past excitation history and thus
 wideband signal and is switching from a frame with an                                           65 does not use the history of the adaptive codebook. An
 internal sampling rate S1=16 kHz to a frame with internal                                           example of transient mode encoding can be found in PCT
 sampling rate S2=12.8 kHz, assuming that K=100, the                                                patent application WO 2008/049221 Al "Method and device
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 14 of 18 PageID #: 177


                                                      US 9,852,741 B2
                               11                                                                   12
 for coding transition frames in speech signals", the disclo-        memory (not shown) for storage. Non-limiting implemen-
 sure of which is incorporated by reference herein.                  tation examples of the encoded output 404 comprise a radio
    Another consideration when switching at frame boundar-           interface of a mobile terminal, a physical interface such as
 ies with different sampling rates is the memory of the              for example a universal serial bus (USB) port of a portable
 predictive quantizers. As an example, LP-parameter quan- 5 media player, and the like.
 tizers usually use predictive quantization, which may not              An encoded input 403 and an audio output 405 are both
 work properly when the parameters are at different sampling         present in the device 400 when used as a decoder 110. The
 rates. In order to reduce switching artefacts, the LP-param-        encoded input 403 may be constructed to receive the encod-
 eter quantizer may be forced into a non-predictive coding
                                                                     ing parameters 107 or the digital bit stream 111 containing
 mode when switching between different sampling rates.
                                                                     the parameters 107, including the LP filter parameters from
    A further consideration is the memory of the synthesis
                                                                     an encoded output 404 of an encoder 106. When the device
 filter, which may be resampled when switching between
                                                                     400 includes both the encoder 106 and the decoder 110, the
 frames with different sampling rates.
    Finally, the additional complexity that arises from con-         encoded output 404 and the encoded input 403 may form a
 verting LP filter parameters when switching between frames 15 common communication module. The audio output 405 may
 with different internal sampling rates may be compensated           comprise the D/A converter 115 and the loudspeaker unit
 by modifying parts of the encoding or decoding processing.          116. Alternatively, the audio output 405 may comprise an
 For example, in order not to increase the encoder complex-          interface connectable to an audio player, to a loudspeaker, to
 ity, the fixed codebook search may be modified by lowering          a recording device, and the like.
 the number of iterations in the first subframe of the frame 20         The audio input 402 or the encoded input 403 may also
 (see Reference [1] for an example of fixed codebook search).        receive signals from a storage device (not shown). In the
    Additionally, in order not to increase the decoder com-          same manner, the encoded output 404 and the audio output
 plexity, certain post-processing can be skipped. For                405 may supply the output signal to a storage device (not
 example, in this illustrative embodiment, a post-processing         shown) for recording.
 technique as described in U.S. Pat. No. 7,529,660 "Method 25           The audio input 402, the encoded input 403, the encoded
 and device for frequency-selective pitch enhancement of             output 404 and the audio output 405 are all operatively
 synthesized speech", the disclosure of which is incorporated        connected to the processor 406.
 by reference herein, may be used. This post-filtering is               Those of ordinary skill in the art will realize that the
 skipped in the first frame after switching to a different           description of the methods, encoder and decoder for linear
 internal sampling rate (skipping this post-filtering also over-
                                                                 30 predictive encoding and decoding of sound signals are
 comes the need of past synthesis utilized in the post-filter).
                                                                     illustrative only and are not intended to be in any way
    Further, other parameters that depend on the sampling rate
                                                                     limiting. Other embodiments will readily suggest them-
 may be scaled accordingly. For example, the past pitch delay
                                                                     selves to such persons with ordinary skill in the art having
 used for decoder classifier and frame erasure concealment
 may be scaled by the factor S2/S1.                                  the benefit of the present disclosure. Furthermore, the dis-
    FIG. 5 is a simplified block diagram of an example               closed methods, encoder and decoder may be customized to
 configuration of hardware components forming the encoder            offer valuable solutions to existing needs and problems of
 and/or decoder of FIGS. 1 and 2. A device 400 may be                switching linear prediction based codecs between two bit
 implemented as a part of a mobile terminal, as a part of a          rates with different sampling rates.
 portable media player, a base station, Internet equipment or 40        In the interest of clarity, not all of the routine features of
 in any similar device, and may incorporate the encoder 106,         the implementations of methods, encoder and decoder are
 the decoder 110, or both the encoder 106 and the decoder            shown and described. It will, of course, be appreciated that
 110. The device 400 includes a processor 406 and a memory           in the development of any such actual implementation of the
 408. The processor 406 may comprise one or more distinct            methods, encoder and decoder, numerous implementation-
 processors for executing code instructions to perform the 45 specific decisions may need to be made in order to achieve
 operations of FIG. 4. The processor 406 may embody                  the developer's specific goals, such as compliance with
 various elements of the encoder 106 and of the decoder 110          application-, system-, network- and business-related con-
 of FIGS. 1 and 2. The processor 406 may further execute             straints, and that these specific goals will vary from one
 tasks of a mobile terminal, of a portable media player, base        implementation to another and from one developer to
 station, Internet equipment and the like. The memory 408 is so another. Moreover, it will be appreciated that a development
 operatively connected to the processor 406. The memory              effort might be complex and time-consuming, but would
 408, which may be a non-transitory memory, stores the code          nevertheless be a routine undertaking of engineering for
 instructions executable by the processor 406.                       those of ordinary skill in the field of sound coding having the
    An audio input 402 is present in the device 400 when used        benefit of the present disclosure.
 as an encoder 106. The audio input 402 may include for 55              In accordance with the present disclosure, the compo-
 example a microphone or an interface connectable to a               nents, process operations, and/or data structures described
 microphone. The audio input 402 may include the micro-              herein may be implemented using various types of operating
 phone 102 and the AID converter 104 and produce the                 systems, computing platforms, network devices, computer
 original analog sound signal 103 and/or the original digital        programs, and/or general purpose machines. In addition,
 sound signal 105. Alternatively, the audio input 402 may 60 those of ordinary skill in the art will recognize that devices
 receive the original digital sound signal 105. Likewise, an         of a less general purpose nature, such as hardwired devices,
 encoded output 404 is present when the device 400 is used           field programmable gate arrays (FPGAs), application spe-
 as an encoder 106 and is configured to forward the encoding         cific integrated circuits (ASICs), or the like, may also be
 parameters 107 or the digital bit stream 111 containing the         used. Where a method comprising a series of operations is
 parameters 107, including the LP filter parameters, to a 65 implemented by a computer or a machine and those opera-
 remote decoder via a communication link, for example via            tions may be stored as a series of instructions readable by the
 the communication channel 101, or toward a further                  machine, they may be stored on a tangible medium.
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 15 of 18 PageID #: 178


                                                        US 9,852,741 B2
                                13                                                                     14
    Systems and modules described herein may comprise                      4. The method as recited in claim 2, comprising forcing a
 software, firmware, hardware, or any combination(s) of                 LP-parameter quantizer to use a non-predictive quantization
 software, firmware, or hardware suitable for the purposes              method in the current frame.
 described herein.                                                         5. The method as recited in claim 1, wherein the power
    Although the present disclosure has been described here-          5 spectrum of the LP synthesis filter is a discrete power
 inabove by way of non-restrictive, illustrative embodiments            spectrum.
 thereof, these embodiments may be modified at will within                 6. The method as recited in claim 1, comprising:
 the scope of the appended claims without departing from the               computing the power spectrum of the LP synthesis filter
                                                                              at K samples;
 spirit and nature of the present disclosure.
                                                                     10    extending the power spectrum of the LP synthesis filter to
                         REFERENCES                                           K(52/S1) samples when the internal sampling rate 51 is
                                                                              less than the internal sampling rate S2; and
                                                                           truncating the power spectrum of the LP synthesis filter to
    The following references are incorporated by reference
                                                                              K(52/S1) samples when the sampling rate 51 is greater
 herein.
                                                                     15       than the sampling rate S2.
 [1] 3GPP Technical Specification 26.190, "Adaptive Multi-
                                                                           7. The method as recited in claim 1, comprising comput-
    Rate - Wideband (AMR-WB) speech codec; Transcoding
                                                                        ing the power spectrum of the LP synthesis filter as an
    functions," July 2005; http://www.3gpp.org .                        energy of a frequency response of the LP synthesis filter.
 [2] ITU-T Recommendation G.729 "Coding of speech at 8                     8. The method as recited in claim 1, comprising inverse
    kbit/s using conjugate-structure algebraic-code-excited          20 transforming the modified power spectrum of the LP syn-
    linear prediction (CS-ACELP)", January 2007.                        thesis filter by using an inverse discrete Fourier Transform.
                                                                           9. The method as recited in claim 1, comprising searching
    What is claimed is:                                                 a fixed codebook using a reduced number of iterations.
    1. A method for encoding a sound signal, comprising:                   10. A method for decoding a sound signal, comprising:
    producing, in response to the sound signal, parameters for       25 receiving a bitstream including sound signal encoding
       encoding the sound signal during successive sound                      parameters in successive sound signal processing
       signal processing frames, wherein the sound signal                     frames, wherein the sound signal encoding parameters
       encoding parameters include linear predictive (LP)                     include linear predictive (LP) filter parameters:
       filter parameters, wherein producing the LP filter                  decoding from the bitstream the sound signal encoding
       parameters comprises, when switching from a first one         30       parameters including the LP filter parameters during
       of the frames using an internal sampling rate 51 to a                  the successive sound signal processing frames, and
       second one of the frames using an internal sampling                    producing from the decoded sound signal encoding
       rate S2, converting the LP filter parameters from the                  parameters an LP synthesis filter excitation signal,
       first frame from the internal sampling rate 51 to a the                wherein decoding the LP filter parameters comprises,
       internal sampling rate S2, the and wherein converting         35       when switching from a first one of the frames using an
       the LP filter parameters from the first frame comprises:               internal sampling rate 51 to a second one of the frames
    computing, at the internal sampling rate SI, a power                      using an internal sampling rate S2, converting LP filter
       spectrum of a LP synthesis filter using the LP filter                  parameters from the first frame from the internal sam-
       parameters;                                                            pling rate 51 to the internal sampling rate S2, and
    modifying the power spectrum of the LP synthesis filter to       40       wherein converting the LP filter parameters from the
       convert it from the internal sampling rate 51 to the                   first frame comprises:
       internal sampling rate S2;                                          computing, at the internal sampling rate SI, a power
    inverse transforming the modified power spectrum of the                   spectrum of a LP synthesis filter using the received LP
       LP synthesis filter to determine autocorrelations of the               filter parameters;
       LP synthesis filter at the internal sampling rate S2; and     45    modifying the power spectrum of the LP synthesis filter to
       using the autocorrelations to compute the LP filter                    convert it from the internal sampling rate 51 to the
       parameters at the internal sampling rate S2; and                       internal sampling rate S2;
    encoding the sound signal encoding parameters into a                   inverse transforming the modified power spectrum of the
       bitstream; and                                                         LP synthesis filter to determine autocorrelations of the
    wherein modifying the power spectrum of the LP synthe-           50       LP synthesis filter at the internal sampling rate S2; and
       sis filter to convert it from the internal sampling rate 51            using the autocorrelations to compute the LP filter
       to the internal sampling rate S2 comprises:                            parameters at the internal sampling rate S2;
    if 51 is less than S2, extending the power spectrum of the             synthesizing the sound signal using LP synthesis filtering
       LP synthesis filter based on a ratio between 51 and S2;                in response to the decoded LP filter parameters and the
    if 51 is larger than S2, truncating the power spectrum of        55       LP synthesis filter excitation signal; and
       the LP synthesis filter based on the ratio between 51               wherein modifying the power spectrum of the LP synthe-
       and S2.                                                                sis filter to convert it from the internal sampling rate 51
    2. The method as recited in claim 1, wherein the frames                   to the internal sampling rate S2 comprises:
 are divided into subframes, and wherein the method com-                   if 51 is less than S2, extending the power spectrum of the
 prises computing LP filter parameters in each subframe of a         60       LP synthesis filter based on a ratio between 51 and S2;
 current frame by interpolating LP filter parameters of the                if 51 is larger than S2, truncating the power spectrum of
 current frame at the internal sampling rate S2 with LP filter                the LP synthesis filter based on the ratio between 51
 parameters of a past frame converted from the internal                       and S2.
 sampling rate 51 to the internal sampling rate S2.                        11. The method as recited in claim 10, wherein the frames
    3. The method as recited in claim 2, comprising forcing          65 are divided into subframes, and wherein the method com-
 the current frame to an encoding mode that does not use a              prises computing LP filter parameters in each subframe of a
 history of an adaptive codebook.                                       current frame by interpolating LP filter parameters of the
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 16 of 18 PageID #: 179


                                                      US 9,852,741 B2
                              15                                                                   16
 current frame at the internal sampling rate S2 with LP filter         19. The device as recited in claim 17, wherein the
 parameters of a past frame converted from the internal             processor is configured to:
 sampling rate Si to the internal sampling rate S2.                    compute the power spectrum of the LP synthesis filter at
     12. The method as recited in claim 10, wherein the power             K samples;
 spectrum of the LP synthesis filter is a discrete power 5             extend the power spectrum of the LP synthesis filter to
 spectrum.                                                                K(52/S1) samples when the internal sampling rate Si is
     13. The method as recited in claim 10, comprising:                   less than the internal sampling rate S2; and
    computing the power spectrum of the LP synthesis filter            truncate the power spectrum of the LP synthesis filter to
       at K samples;                                                      K(52/S1) samples when the internal sampling rate Si is
    extending the power spectrum of the LP synthesis filter to            greater than the internal sampling rate S2.
       K(52/S1) samples when the internal sampling rate Si is          20. The device as recited in claim 17, wherein the
       less than the internal sampling rate S2; and                 processor is configured to compute the power spectrum of
    truncating the power spectrum of the LP synthesis filter to     the LP synthesis filter as an energy of a frequency response
       K(52/S1) samples when the internal sampling rate Si is 15 of the LP synthesis filter.
       greater than the internal sampling rate S2.                     21. The device as recited in claim 17, wherein the
     14. The method as recited in claim 10, comprising com-         processor is configured to inverse transform the modified
 puting the power spectrum of the LP synthesis filter as an         power spectrum of the LP synthesis filter by using an inverse
 energy of a frequency response of the LP synthesis filter.         discrete Fourier Transform.
     15. The method as recited in claim 10, comprising inverse 20      22. A device for decoding a sound signal, comprising:
 transforming the modified power spectrum of the LP syn-               at least one processor; and
 thesis filter by using an inverse discrete Fourier Transform.         a memory coupled to the processor and comprising non-
     16. The method as recited in claim 10, wherein a post                transitory instructions that when executed cause the
 filtering is skipped to reduce decoding complexity.                      processor to:
     17. A device for encoding a sound signal, comprising:       25    receive a bitstream including sound signal encoding
    at least one processor; and                                           parameters in successive sound signal processing
    a memory coupled to the processor and comprising non-                 frames, wherein the sound signal encoding parameters
       transitory instructions that when executed cause the               include linear predictive (LP) filter parameters;
       processor to:                                                   decode from the bitstream the sound signal encoding
    produce, in response to the sound signal, parameters for 30           parameters including the LP filter parameters during
       encoding the sound signal during successive sound                  the successive sound signal processing frames, and
       signal processing frames, wherein (a) the sound signal             produce from the decoded sound signal encoding
       encoding parameters include linear predictive (LP)                 parameters an LP synthesis filter excitation signal,
       filter parameters, (b) for producing the LP filter param-          wherein (a) for decoding the LP filter parameters when
       eters when switching from a first one of the frames 35             switching from a first one of the frames using an
       using an internal sampling rate Si to a second one of              internal sampling rate Si to a second one of the frames
       the frames using an internal sampling rate S2, the                 using an internal sampling rate S2, the processor is
       processor is configured to convert the LP filter param-            configured to convert the LP filter parameters from the
       eters from the first frame from the internal sampling              first frame from the internal sampling rate Si to the
       rate Si to the internal sampling rate S2, and (c) for 40           internal sampling rate S2, and (b) for converting the LP
       converting the LP filter parameters from the first frame,          filter parameters from the first frame, the processor is
       the processor is configured to:                                    configured to:
    compute, at the internal sampling rate Si, a power spec-           compute, at the internal sampling rate SI, a power spec-
       trum of a LP synthesis filter using the LP filter param-           trum of a LP synthesis filter using the received LP filter
       eters,                                                    45       parameters,
    modify the power spectrum of the LP synthesis filter to            modify the power spectrum of the LP synthesis filter to
       convert it from the internal sampling rate Si to the               convert it from the internal sampling rate Si to the
       internal sampling rate S2,                                         internal sampling rate S2,
    inverse transform the modified power spectrum of the LP            inverse transform the modified power spectrum of the LP
       synthesis filter to determine autocorrelations of the LP 50        synthesis filter to determine autocorrelations of the LP
       synthesis filter at the internal sampling rate S2,                 synthesis filter at the internal sampling rate S2, and
    use the autocorrelations to compute the LP filter param-           use the autocorrelations to compute the LP filter param-
       eters at the internal sampling rate S2, and                        eters at the internal sampling rate S2, and
    encode the sound signal encoding parameters into a                 synthesize the sound signal using LP synthesis filtering in
       bitstream; and wherein the processor is configured to: 55          response to the decoded LP filter parameters and the LP
    extend the power spectrum of the LP synthesis filter based            synthesis filter excitation signal, and wherein the pro-
       on a ratio between Si and S2 if Si is less than S2; and            cessor is configured to:
    truncate the power spectrum of the LP synthesis filter             extend the power spectrum of the LP synthesis filter based
       based on the ratio between Si and S2 if Si is larger than          on a ratio between Si and S2 if Si is less than S2; and
       S2.                                                       60    truncate the power spectrum of the LP synthesis filter
     18. The device as recited in claim 17, wherein the frames            based on the ratio between Si and S2 if Si is larger than
 are divided into subframes, and wherein the processor is                 S2.
 configured to compute LP filter parameters in each subframe           23. The device as recited in claim 22, wherein the frames
 of a current frame by interpolating LP filter parameters of the    are divided into subframes, and wherein the processor is
 current frame at the internal sampling rate S2 with LP filter 65 configured to compute LP filter parameters in each subframe
 parameters of a past frame converted from the internal             of a current frame by interpolating LP filter parameters of the
 sampling rate Si to the internal sampling rate S2.                 current frame at the internal sampling rate S2 with LP filter
Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 17 of 18 PageID #: 180


                                                    US 9,852,741 B2
                             17                                       18
 parameters of a past frame converted from the internal
 sampling rate Si to the internal sampling rate S2.
    24. The device as recited in claim 22, wherein the
 processor is configured to:
    compute the power spectrum of the LP synthesis filter at 5
       K samples;
    extend the power spectrum of the LP synthesis filter to
       K(52/S1) samples when the internal sampling rate Si is
       less than the internal sampling rate S2; and
    truncate the power spectrum of the LP synthesis filter to 10
       K(52/S1) samples when the internal sampling rate Si is
       greater than the internal sampling rate S2.
    25. The device as recited in claim 22, wherein the
 processor is configured to compute the power spectrum of
 the LP synthesis filter as an energy of a frequency response 15
 of the LP synthesis filter.
    26. The device as recited in claim 22, wherein the
 processor is configured to inverse transfoiiii the modified
 power spectrum of the LP synthesis filter by using an inverse
 discrete Fourier Transform.                                   20
      Case 1:21-cv-00457-CFC Document 1-5 Filed 03/29/21 Page 18 of 18 PageID #: 181

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 9,852,741 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 14/677672
DATED                       : December 26, 2017
INVENTOR(S)                 : Salami et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:



         Column 13, Lines 34 and 35 should be replaced with the following lines: "first frame from the internal
         sampling rate Si to the internal sampling rate S2, and wherein converting"

         Column 14, Line 43 should be replaced with the following line: "spectrum of a LP synthesis filter
         using the LP"

         Column 14, Line 52 should be replaced with the following line: "parameters at the internal sampling
         rate S2; and"




                                                                                   Signed and Sealed this
                                                                               Twenty-first Day of August, 2018


                                                                                                     Andrei Iancu
                                                                               Director of the United States Patent and Trademark Office
